Citation Nr: 9908657	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-46 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for phlebitis of 
the right leg, currently evaluated as 60 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the veteran's claim of 
entitlement to an evaluation in excess of 60 percent for 
phlebitis of the right leg. 

During his hearing at the RO in November 1996, the veteran 
appears to have raised the issue of entitlement to service 
connection for a nervous condition as secondary to his 
service-connected thrombosis of the right leg.  As this 
matter has not been procedurally developed for appellate 
review, the Board refers it back to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's phlebitis of the right leg is manifested by 
hyperpigmentation, pain at night and after use, and periods 
of occasional swelling, but does not show signs of massive 
board-like edema with constant pain at rest.

2.  The veteran's service-connected disabilities include 
phlebitis of the right leg, rated as 60 percent disabling, 
residuals of pneumonia with history of pulmonary emboli, 
rated as 10 percent disabling, varicose veins of the right 
lower extremity, rated as 10 percent disabling, and residuals 
of an appendectomy, rated as noncompensably (zero percent) 
disabling, for a combined schedular evaluation of 70 percent.

3.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for phlebitis of the right leg have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.104, Diagnostic Code 7121 (1998).

2.  The criteria for a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are plausible and 
capable of substantiation and are therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim for an 
increased evaluation is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity of the service-connected condition.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
examination and outpatient treatment reports; and transcripts 
from two personal hearings at the RO.  Under these 
circumstances, no further assistance to the veteran with the 
development of evidence is required.  

I.  Increased Rating for Phlebitis of the Right Leg

The veteran was treated for thrombophlebitis of the right leg 
while in service.  In January 1959, service connection was 
granted for thrombophlebitis of the right leg 
(recharacterized as thrombosis), which is currently evaluated 
as 60 percent disabling.  The veteran now claims that this 
condition is worse and that an increased evaluation is 
therefore warranted.  For the reasons stated below, however, 
the Board disagrees.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 

The veteran's phlebitis of the right leg is currently 
evaluated as 60 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7121.  By regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating diseases of the arteries 
and veins, which includes Diagnostic Code 7121.  See 61 Fed. 
Reg. 65207-65244 (1998).  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Accordingly, the 
Board will consider the claim in light of both the former and 
revised schedular rating criteria to determine whether an 
increased evaluation for the veteran's phlebitis of the right 
leg is warranted.  

Under the former criteria, a 60 percent evaluation was 
provided for unilateral phlebitis with obliteration of deep 
return circulation, where there was persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
and elevation with pigmentation, cyanosis, eczema or 
ulceration.  A 100 percent evaluation was provided for 
unilateral phlebitis with obliteration of deep return 
circulation, which was manifested by massive board-like 
swelling, with severe and constant pain at rest.  See 38 
C.F.R. § 4.104, Diagnostic Code 7121 (effective prior to 
January 12, 1998).

Under the revised criteria, the provisions of Diagnostic Code 
7121 were amended to read as follows: Post-phlebitic syndrome 
of any etiology: With the following findings attributed to 
venous disease: When there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration, a 60 percent evaluation is warranted.  
A 100 percent evaluation is warranted for massive board-like 
edema with constant pain at rest.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (effective as of January 12, 1998).

In denying the veteran's claim for an increased evaluation, 
the RO considered a VA examination report of August 1996.  
This report noted the veteran's history of having undergone 
surgery in August 1995 for removal of blood clots in both 
legs.  He was currently on Coumadin.  The veteran also 
underwent angiograms and was found to have blockage on both 
iliofemoral arteries.  At the time of examination, the 
veteran demonstrated a normal gait and posture, ambulated 
well, and was able to move all extremities without weakness.  
Examination of the lower extremities revealed diminished 
pulsations on the femoral, popliteal and dorsal pedis 
distributions.  Both feet were cold to touch.  He 
demonstrated a lower tolerance to exercise, as he developed 
pain in both legs after walking 50 feet or climbing six to 
eight steps.  Neither leg showed any evidence of swelling, 
tenderness or vascular skin changes.  Circulation in both 
legs was markedly impaired.  Pulsations were hardly palpable, 
and both feet were cold to touch.  The pertinent diagnosis 
was history of thrombophlebitis of both legs, no recurrence.

VA outpatient treatment reports dated from August 1995 to 
November 1996 were reviewed, some of which show treatment for 
deep venous thrombosis.  A report of October 1995 noted the 
veteran's complaints of pain in his right leg.  He reported 
pain from the weight of his pants and said that he kept his 
right leg elevated.  The diagnosis was deep venous 
thrombosis, recurrent.  In January 1996, the veteran reported 
that his right leg was swollen and painful.  Examination 
showed that the skin was dry with some discoloration.  None 
of these reports, however, shows that this condition was 
manifested by massive board-like swelling or severe and 
constant pain at rest.

In November 1996, the veteran testified before a hearing 
officer at the RO that his thrombosis of the right leg was 
manifested by pain in the upper thigh, a burning sensation in 
parts of the leg, and an unsteady gait that required the use 
of a cane to ambulate.  He was currently on Coumadin, which 
he was recently advised to increase to prevent further 
clotting.  He said that his foot was sensitive to cold and 
that he had to wear thick socks and shoes.  The veteran took 
exception with several findings contained in the recent VA 
examination report.  For example, he argued that his right 
lower extremity did show discoloration, and that he required 
the use of a cane to ambulate.  He said that pain in his 
right leg precluded him from being able to climb more than 
one or two steps or from walking more than fifty feet without 
having to stop.  He said that he was unable to drive, but 
then added that he drove to the hearing with his right foot 
elevated on the dashboard.  He related that he left his last 
job in 1987 as a brakeman for the railroad after injuring his 
neck and shoulder, but that this decision was partially based 
on his belief that his phlebitis of the right leg would 
eventually render him unable to perform his job.  Finally, he 
related that he had been told by a VA physician that it was 
only a matter of time before he would lose his foot.

The veteran was afforded an additional VA rating examination 
in March 1997.  The veteran described pain in both calves, 
with the right worse than the left on ambulating 
approximately 75 feet.  He described episodes of deep venous 
thrombosis since the 1950's, with recurrent episodes of 
swelling and cramps.  Examination showed no palpable pulses 
on the popliteal, posterior tibial or dorsalis pedis 
distributions.  There was loss of hair along the legs, a 
brownish discoloration along the anterior calves, and mild 
swelling in the right calf compared to the left.  No evidence 
of tissue loss was present.  The diagnoses were peripheral 
arterial insufficiency, bilateral; and stable bilateral 
venous insufficiency, inactive.  The examiner added that the 
venous insufficiency on the right was not the cause of the 
veteran's present symptoms.

Additional VA outpatient treatment reports dated from April 
1997 to February 1998 show treatment for thrombosis of the 
right leg.  These reports essentially show periods in which 
the veteran's right leg was manifested by pain and edema.  
Nevertheless, none of these reports describes massive board-
like swelling or constant pain at rest.  When seen in 
September 1997, for example, the lower extremities showed 
evidence of cyanosis, tenderness and stasis dermatitis.  
Sensory examination was normal, except vibratory was absent 
below the knee.  No clubbing was present.  A report of 
November 1997 included the veteran's complaints of lower 
extremity pain at night which improved with walking.  He 
indicated that the pain would often keep him up at night.  In 
February 1998, the veteran was started on a new medication 
which improved nocturnal cramping.  The assessment was life 
altering claudication.

The veteran was afforded an additional VA rating examination 
in July 1997, at which time he reported pain in his calf with 
prolonged walking.  He indicated that his foot was sensitive 
to cold.  The veteran was observed to ambulate well at the 
time of examination.  Physical examination revealed no 
swelling or tenderness of the right leg.  Several brownish 
pigmentations were observed on the lower leg.  There were 
slightly diminished pulsations at the popliteal, posterior 
tibial and dorsalis pedis areas.  The diagnoses were no 
phlebitis in both legs at the time of examination, 
asymptomatic; and arteriosclerosis of both legs by history.

The veteran provided additional testimony before a hearing 
officer at the RO in August 1997.  The veteran initially 
stated that his right leg was swollen all the time.  Later, 
however, he said that 90 percent of the swelling went away in 
the morning.  He said that, if he did not walk, he could go 
until lunch before he had to elevate his right leg.  He 
related that he could walk only a quarter of a block without 
having to stop because of pain.  He explained that he had to 
stop five or six times while walking across the parking lot 
on his way to the hearing.  He said that his leg would start 
to throb when he would stop and rest.  He stated that he had 
discussed the possibility of using a three-wheel cart, but 
expressed that he did not want to use such a device.  He 
mentioned that a procedure which included the use of a dye 
had provided some short-term relief from pain.  Although 
these symptoms were present in both lower extremities, he 
indicated that the right was worse than the left.  

The veteran was hospitalized by the VA from February 1998 to 
April 1998 for peripheral vascular disease, where he 
underwent aorto-bifemoral bypass surgery.  The veteran 
complained of constant throbbing pain in both legs which kept 
him up at night and restricted his daily activities.  
Physical examination of the lower extremities showed no 
swelling, ulcers or cyanosis.  There also was decreased hair 
and a shine over the legs.  Hyperpigmentation was observed in 
the ventral lower extremities.  The assessment was deep vein 
thrombosis and heavy smoker with worsening bilateral leg 
pain. 

During a recent examination by the VA in July 1998, the 
veteran reported severe pain in the medial aspect of both 
thighs since his surgery in February 1998.  He also reported 
pain to a lesser degree in the lower legs, predominately on 
the right side.  The veteran gave a history of intermittent 
claudication which had improved after the surgery.  It was 
noted that he was now able to walk a half a block before 
developing cramps in his calves.  However, he indicated that 
he was unable to walk more than fifty feet without the use of 
a walker due to pain in the medial aspect of the thighs and 
legs, but that he was able to walk up to 100 feet with a 
walker.   He also stated that he was unable to sit or drive 
for prolonged periods because of pain.  At the time of 
examination, the veteran ambulated with a walker but had no 
obvious limp without it.  

Physical examination showed some swelling of the right leg.  
The right leg measured 13.2 inches in circumference compared 
to 12 1/4 inches for the left.  There was no pitting edema or 
border-like rigidity on the right lower extremity.  
Tenderness was present on squeezing the right calf muscle, 
and there was hyperpigmentation on the anterior aspect of the 
right leg.  No stasis ulcer was present.  Based on these 
findings, the diagnoses included postphlebitis syndrome of 
the right leg; and bilateral peripheral vascular disease, 
predominant on the right, unrelated to the phlebitis of the 
right leg.  The examiner also concluded that the veteran was 
not currently unemployable because of the service-connected 
postphlebitic syndrome on the right.  Rather, it was 
determined that the veteran was rendered unemployable due to 
the residuals of peripheral vascular disease of the 
extremities, which was unrelated to the service-connected 
disability.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 60 percent for the veteran's 
phlebitis of the right leg.  None of the clinical evidence 
shows that this condition is manifested by massive board-like 
swelling or edema with severe and constant pain at rest which 
would warrant a 100 percent rating.  The veteran does, 
however, demonstrate periods of persistent swelling as shown 
by the discrepancy in the circumference of his legs, which, 
according to the veteran, fails to subside with recumbency or 
elevation.  Additionally, changes in pigmentation were noted, 
as well as diminished arterial pulses.  Nevertheless, this 
evidence shows that the veteran's symptoms equate only to a 
60 percent disability evaluation under both the former and 
revised criteria of Diagnostic Code 7121. 

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an evaluation in excess of 60 percent 
for phlebitis of the right leg.  In denying this claim, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  The Board has considered whether an 
extra-schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  In the instant case, 
however, there has been no showing that the disability under 
consideration has caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  In this regard, the veteran 
testified that he retired from the railroad in 1987 after 
injuring his neck and shoulder.  Records from the Railroad 
Retirement Board state that the veteran became unable to work 
in January 1987 due to multiple symptoms, including limited 
range of motion in the neck and shoulder, as well as signs of 
arterial and venous insufficiency with leg pain.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II.  Total Rating Based on Individual 
Unemployability by Reason of Service-
Connected Disabilities

The law provides that a total disability rating based upon 
individual unemployability may be granted upon a showing that 
the veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R.          §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  In exceptional cases, an extra-schedular total 
rating may also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b). 

In this case, the veteran's service-connected disabilities 
include (i) phlebitis of the right leg, rated as 60 percent 
disabling, (ii) residuals of pneumonia with history of 
pulmonary emboli, rated as 10 percent disabling, (iii) 
varicose veins of the right lower extremity, rated as 10 
percent disabling, and (iv) residuals of an appendectomy, 
rated as noncompensably disabling.  The combined disability 
evaluation for these disorders is 70 percent, thereby 
rendering the veteran initially eligible for individual 
unemployability.  See 38 C.F.R. § 4.25, Table I.  However, as 
the record does not include medical evidence which shows that 
these disorders have caused unemployability, the veteran's 
claim of entitlement to a total rating based on 
unemployability by reason of service-connected disabilities 
must be denied.

The veteran essentially maintains that he is currently unable 
to secure or follow a substantially gainful occupation due to 
his service-connected phlebitis of the right leg.  The Board 
notes that the veteran has not argued that his other service-
connected disabilities (i.e., residuals of pneumonia with 
history of pulmonary emboli, residuals of an appendectomy, 
and varicose veins) have affected his ability to secure or 
maintain gainful employment, nor is there any evidence which 
demonstrates such a relationship.  Hence, the Board will 
focus its discussion on the veteran's service-connected 
phlebitis of the right leg.

The veteran has a GED, has worked part-time as a farmer, and 
last worked in 1987 as a brakeman for the railroad.  As 
noted, records from the Railroad Retirement Board state that 
the veteran became unable to work in January 1987 due to 
multiple symptoms, including limited range of motion in the 
neck and shoulder, as well as signs of arterial and venous 
insufficiency with leg pain.  None of these records indicates 
that the veteran was unable to perform his job by reason of 
his service-connected disabilities.  Therefore, the Board 
finds that the veteran did not leave his last job because of 
his service-connected thrombosis of the right leg.  In 
addition, the Board finds that the veteran is not precluded 
from securing additional employment because of his service-
connected disabilities.  The veteran testified during his 
August 1997 hearing that he had recently been denied 
employment at a convenience store after disclosing that he 
had thrombosis of the right leg.  He also indicated that 
potential employers would refuse his application for 
insurance purposes.

Nevertheless, the clinical evidence does not demonstrate that 
the veteran's service-connected disabilities render him 
unable to secure or maintain employment.  In fact, the 
evidence reflects that the veteran's unemployability is due 
to his nonservice-connected peripheral vascular disease.  The 
Board places considerable weight on the July 1998 examination 
report which includes the examiner's opinion that the 
veteran's post-phlebitic syndrome of the right leg does not 
render him unemployable.  Rather, the examiner attributed the 
veteran's unemployability to his nonservice-connected 
peripheral vascular disease.  Furthermore, no medical opinion 
is contained in the record which supports the veteran's 
claim.  Thus, the evidence does not show that the veteran's 
phlebitis of the right leg renders him unable to secure or 
follow a substantially gainful occupation.  

The Board also finds that the veteran's other service-
connected disabilities do not render him unemployable.  
First, the Board notes that the veteran's service-connected 
appendectomy has been rated as noncompensably disabling, with 
no current residuals shown.  Second, the veteran's residuals 
of pneumonia with history of pulmonary emboli are also 
currently in remission.  During a VA examination in July 
1998, for instance, no wheezing, rales or rhonchi were 
present.  The diagnosis was "no residuals of pneumonia 
embolism noted on this examination."  The examiner also 
commented that the veteran had no impairment to employability 
based on his service-connected lung condition.  Finally, the 
Board notes that the July 1998 VA examination report included 
the examiner's opinion that the veteran's varicose veins do 
not render the veteran unemployable.

The Board notes that while the veteran may be currently 
unemployed, current unemployment or difficulties in obtaining 
employment are not dispositive of the total rating for 
compensation issue.  As the Court stated in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), "[T]he question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment."  Here, the evidence does not show that 
the veteran's service-connected disabilities render him 
unable to obtain or retain substantially gainful employment. 

In conclusion, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due solely to his service-
connected disabilities.  Consequently, since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not for application and a total 
evaluation based on individual unemployability by reason of 
service-connected disabilities is not warranted.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

An evaluation in excess of 60 percent for phlebitis of the 
right leg is denied.

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


